Order entered October 12, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-00590-CR
                              No. 05-20-00591-CR

                          DAMON EVANS, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

            On Appeal from the Criminal District Court No. 2
                          Dallas County, Texas
            Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                   ORDER

     Before the Court is appellant’s October 9, 2020 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by November 9, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE